280 F.2d 128
L. E. TALCOTT & SONS, INCORPORATED, a Connecticut corporation, and The Century Indemnity Company, a Connecticut corporation, Appellants,v.AURORA CORPORATION, a corporation of the State of Delaware.
No. 13209.
United States Court of Appeals Third Circuit.
Argued June 24, 1960.
Decided June 30, 1960.

Appeal from the United States District Court for District of Delaware; Richard S. Rodney, Judge.
Frank H. Hollis, Wilmington, Del. (William H. Bennethum, Wilmington, Del., on the brief), for appellants.
Alfred M. Isaacs, Wilmington, Del. (Joseph H. Flanzer, Wilmington, Del., on the brief), for appellee.
Before McLAUGHLIN, KALODNER, and STALEY, Circuit Judges.
PER CURIAM.


1
In this suit for indemnity plaintiffs fail to state a cause of action for the reasons cogently set forth by Judge Rodney in his District Court opinion, D.C. Del.1960, 181 F. Supp. 581 which supplements his earlier opinion in the same matter, D.C.Del.1959, 176 F. Supp. 783.


2
The judgment of the District Court will be affirmed.